Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozkurt et al. US 20170224280 in view of Williams et al. U.S. 9324022 further in view of Donnangelo et al. U.S. 20160320438.

A method for analyzing material using a neural network based on multimodal input, comprising: 
obtaining multimodal sensor data (the first..the second…the third. [0122]) pertaining to at least one type of material to be analyzed using a multimodal sensor and augmenting the multimodal sensor data ([0122]); 
merging the multimodal sensor data (i.e. merged. [0122]); 
training the neural network using the merged multimodal sensor data; and 
inputting multimodal sensor data pertaining to target material, obtained using the multimodal sensor, to the neural network, thereby classifying the type of the target material.

Bozkurt does not teach training the neural network using data (9324022)
Williams teaches training the neural network using data (fig. 6).
Bozkurt and Williams are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “sensor/computing”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bozkurt by the teaching of Williams to include training the neural network using data with the motivation to better identify the features in the source data that may be used for effective automatic classification of data as taught by Williams (See column 1, line 22-26) and in order to detect any abnormal activities.

Bozkurt does not teach classifying the type of the material. 
Donnangelo teaches classifying the type of the material. (classifying materials abstract)
Bozkurt and Donnangelo are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “material sensing, identifying”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bozkurt by the teaching of Donnangelo to include classifying the type of the material with the motivation to better detect and discriminate among materials as taught by Donnangelo ([0010]).

As to claim 2, Bozkurt as modified teaches a method of claim 1, wherein merging the multimodal sensor data is configured to 
merge the multimodal sensor data using any one of a first merging method, in which merging is performed when the multimodal sensor data is input (Bozkurt [0122]), and 
a second merging method, in which merging is performed when features of the multimodal sensor data are extracted (Bozkurt [0122]).

As to claim 3, Bozkurt as modified teaches a method of claim 2, wherein the first merging method includes 
merging in a data element domain and merging in a data channel domain (i.e.  channels Donnangelo [0137]).

As to claim 4, Bozkurt as modified teaches a method of claim 2, wherein the second merging method includes 
merging in a feature element domain and merging in a feature channel domain (i.e.  channels Donnangelo [0137]).

As to claim 5, Bozkurt as modified teaches a method of claim 1, wherein 
augmenting the multimodal sensor data is configured to augment data in a manner corresponding to each type of the multimodal sensor data (Bozkurt [0122]).

As to claim 6, Bozkurt as modified teaches a method of claim 1, wherein 
the multimodal sensor includes an RF sensor, a temperature sensor, a weight sensor, a mass sensor, an IR sensor, and an RGB sensor (Bozkurt [0122]). Donnangelo  fig. 2a).

As to claim 7, Bozkurt as modified teaches a method of claim 1, wherein 
the multimodal sensor data is collected based on a repeated experiment on the at least one type of material until an amount of the multimodal sensor data becomes equal to or greater than a preset reference amount.( Donnangelo [0109]).

Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozkurt et al. US 20170224280 in view of Williams et al. U.S. 9324022 further in view of Donnangelo et al. U.S. 20160320438 further in view of Kimmlingen et al. U.S. 20060038566.

As to claim 8, Bozkurt as modified teaches a method of claim 7, further comprising: 
repeatedly inserting and removing the at least one type of material to be analyzed in  preset number of times using a 3-axis robot (Many of these flexible tactile sensors are designed for either robotic applications or human interface to monitor force distribution. bozkurt  [0009]), 
forming a magnetic field in a preset frequency range by applying an electromagnetic wave using a network analyzer (Donnangelo fig. 2d. frequency is considered read on electromagnetic wave), and 
measuring a response signal caused by the at least one type of material (Donnangelo [0060]); and 
generating the multimodal sensor data based on the response signal (Donnangelo [0060]).

Bozkurt as modified does not teach RF resonator, the RF resonator being shielded from an external magnetic field; inside the RF resonator.
Kimmlingen teaches RF resonator ( resonance apparatus abstract), the RF resonator being shielded from an external magnetic field (shield. Abstract); inside the RF resonator (fig. 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bozkurt by the teaching of Kimmlingen to include RF resonator, the RF resonator being shielded from an external magnetic field; inside the RF resonator with the motivation to better cost reduction as taught by Kimmlingen ([0014]).

As to claim 9, Bozkurt as modified teaches a method of claim 8, wherein: 
measuring the response signal is configured to determine whether the at least one type of material to be analyzed is placed in the RF resonator (Kimmlingen abstract) based on information about control of the 3-axis robot (bozkurt  [0009]. considered robot operations); and 
repeatedly inserting and removing the at least one type of material to be analyzed is configured to determine a time at which the at least one type of material to be analyzed is to be removed in consideration of at least one of whether the response signal is measured and a preset response signal measurement time (bozkurt  [0009] considered robot operations).

As to claim 10, Bozkurt as modified teaches a method of claim 8, wherein
the network analyzer includes two antennas that are capable of being inserted in the RF resonator, and 
the two antennas are inserted in the RF resonator such that the two antennas are prevented from coming into contact with a surface of the RF resonator (i.e. antennas Kimmlingen [0004]).

As to claims 11-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153